 

NORTE OSTRICE COURT
RN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED xs
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION JUN ~ 2 2021

 

 

MICHAEL BENJAMIN JOHNSON,
TDCJ-CID No. 01992023,

 

Plaintiff,
v. 2:18-CV-059-Z-BR

LORIE DAVIS, et al.,

CO? “OR WOR CO? OA KO? CO? (On OR? SO?

Defendants.

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's amended civil rights complaint brought
pursuant to 42 U.S.C. § 1983 against the above-referenced Defendants, filed June 13, 2018 (ECF
No. 12) (“Amended Complaint”). Plaintiff filed suit pro se while a prisoner incarcerated in the
Texas Department of Criminal Justice (““TDCJ”), Correctional Institutions Division. Plaintiff was
granted permission to proceed in forma pauperis. For the reasons discussed herein, Plaintiff S
Amended Complaint is DISMISSED.

FACTUAL BACKGROUND

Plaintiff asserts that Defendants caused the loss of $500 of his personal property in
February of 2017. See ECF No. 3, at 1; ECF No. 12, at 4. While visiting the infirmary, Plaintiff
was brought an inventory sheet from Defendant McBroom regarding his property. See ECF No. 3,
at 8. Plaintiff had property located in a locked storage area which was seized from that storage
unit/locker by Defendant McBroom. /d. Plaintiff claims he did not have the opportunity at the time

to realize anything was missing, but later realized his lock was missing. /d. Further, Plaintiff argues

 
he was denied adequate grievance responses by Defendant Andrews, under the supervision of
Defendants Foley and Davis. ECF No. 12, at 3.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991)?

ANALYSIS

Fifth Circuit precedent holds that inmates do not have an expectation of privacy in their
prison cell to support a claim for unreasonable searches and seizures. See United States v. Ward,
561 F.3d 414, 419 (Sth Cir. 2009)). The Fourteenth Amendment protects against random and
unauthorized deprivations of property or liberty interests, but Texas state administrative and
judicial systems provide an adequate state post-deprivation remedy. See Parratt v. Taylor, 451

U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517 (1984). Texas courts have allowed inmates to

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 

 
raise ordinary tort claims against TDCJ-CID employees for lost or stolen property. See Spurlock
v. Schroedter, 88 S.W.3d 733, 737 (Tex.App.—Corpus Christi 2002, reh. overruled)). The Parratt-
Hudson doctrine renders Plaintiffs suit frivolous.

Parratt and Hudson, considered together, hold when plaintiff alleges a deprivation
of property without due process of law “by the negligent or intentional actions of a
state officer that are random and unauthorized”, a post-deprivation tort cause of
action in state law is sufficient to satisfy due-process requirements. Sheppard v.
Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989) (citation and internal
quotation marks omitted) (emphasis in original). [Plaintiff's] complaint alleged the
deprivation of his property was random and unauthorized by applicable prison
procedure, and he does not dispute the court’s finding in this regard. Accordingly,
Texas has adequate post-deprivation remedies—such as the tort of conversion—for
the confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543-44
(5th Cir. 1994) (“A state’s failure to follow its own procedural regulations does not
constitute a violation of due process ... if constitutional minima have nevertheless
been met.”) (cleaned up).

Hernandez v. Egwe, 840 Fed. Appx 797, (Mem), 798 (5th Cir. 2021). Plaintiff had an adequate
post-deprivation remedy to address the loss of his lock. Thus, Plaintiffs claim must be
DISMISSED with prejudice.

Plaintiff's claims regarding the inadequate grievance process are likewise frivolous. A
prisoner does not have a constitutionally protected interest in having his complaints and grievances
resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005).

Plaintiff's claims against Defendants Kevin Foley and Lorie Davis are based solely on their
supervisory capacity. In section 1983 suits, liability of government officials for the
unconstitutional conduct of their subordinates may not rest solely upon a theory of respondeat
superior or vicarious liability. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing Robertson v.
Sichel, 127 U.S. 507, 515-16 (1888)); see also Roberts v. City of Shreveport, 397 F.3d 287, 292
(5th Cir. 2005) (“Under section 1983, supervisory officials are not liable for the actions of

subordinates on any theory of vicarious liability.”). Thus, supervisory officials are not subject to
3
vicarious liability under Section 1983 for the acts or omissions of their subordinates. See Mouille
v. City of Live Oak, Tex., 977 F.2d 924, 929 (Sth Cir. 1992).

Absent direct personal participation in the alleged constitutional violation, a plaintiff must
prove that each individual defendant either implemented an unconstitutional policy that directly
resulted in injury to the plaintiff or failed to properly train a subordinate employee. See Porter v.
Epps, 659 F.3d 440, 446 (Sth Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04 (Sth Cir. 1987).
Thus, Plaintiff's claims against Defendants Foley and Davis are DISMISSED with prejudice.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Amended Complaint filed by Plaintiff pursuant to 42
U.S.C. § 1983 be DISMISSED with prejudice.

SO ORDERED.

June F&, 2021. Mnf pe Ea

MATZHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
